                                                                                                                                                                                 e
                          Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 1 of 9

 SUMMONS - CIVIL                                                                      For Information on                             STATE OF CONNECTICUT                                 ...
 JD-CV-1 Rev. 2-20                                                                    ADA accommodations,
                                                                                                                                                                                          .
 C.G.S. §§ 51-346, 51·3'47, 51·349, 51·35�. 52-45111, 52-48, 52-259;                                                                     SUPERIOR COURT                                           ..
                                                                                      contact a court clerk or
 P.B. §§ 3-1 lhrough 3-21, 8-1, 10-13                                                                                                                     www.jud.ct.gov
                                                                                      go to: www.lud.ctgovlADA.
 Instructions are on page 2.
D      Select if amount. legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
[Bl    Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
D      Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street. town and zip code)                  Telephone number of clerk           Rehl m Date (Must b6 a Tuesday)
1061 Main Street, Bridgeport, CT 06604                                      ( 203 ) 579 - 6527                 03/23/2021
I!] Judicial District               G.A.               At (City/Town)                                 Case type code (See list on page 2)
    Housing Session            D    Number:            Bridgeport                                       Major: T               Minor: 90
For the plaintiff(s) enter the appearance of:
Name and address of attorney, law firm or plaintiff if self-represented (Number, stniet, town end zip code)                                  Juris number (if attorney or law firm)
Daly, Weihlng & Bochanls, 1776 North Avenue, Bridgeport, CT 06604                                                                            101227
Telephone number                             Signature of plaintiff (if self-repn,sentsd)
( 203 ) 333 - 8500
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                     E-mail address for delivery of papers under Section 10-13 or the
self-represented, agrees to accept papers (service) electronically                                            Connecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book.                    O Yes �
                                                                                            rx,        No




                                                                                                                                                    .. ,-,.,.
       Parties           Name (Last, First, Middle lnlti•TJ and address of each party (Number; street: P.O. Box: town,· state: zip; country,                            If not   USA)


                                                                                                                                     '
     First           Name: Youte, Guy
    plaintiff        AddreH: 43 Jewett Avenue, Bridgeport, CT 06606                                                                                                                   P-01
                                                                                                                                                                  ...
  Additional
                                                                                                                                                                r�J,x·A�·1t.,.
                     Name:
   plaintiff         AddreH:
                                                                                                                                      �,--�                                           P-02

                                                                                                                                                                                    ...-01-
     First                   Greater Bridgeport Transit Authority
                                                                                                                                                         »�
                     Name:
                                                                                                                                          'I:,'�··
                                                                                                                                                 cir.S-'6'10�
                                                                                                                                                         .,,, e� -
  defendant         AddreH: One Cross Street, Bridgeport, CT 06610                                                                            I,
                                                                                                                                              'h        IJ
                                                                                                                                                         •
  Addltlonal        Name: O'Keefe, Edward                                                                                                      -·J'J'er.6 ' "�i ,..'lo�0•02
  defendant         AddreH: c/o Greater Bridgeport Transit Authority, One Cross Street, Bridgeport, CT                                   06610           1'/tP-�6/,v �II
  Addltlonal        Name:    Holcomb, Douglas                                                                                                                                         .........
                                                                                                                                                                "'6'011 \..ov,.,
  defendant         AddreH: c/o Greater Bridgeport Transit Authority, One Cross Street, Bridgeport, CT                                   06610                                 � D-03
  Additional        Name:    Gorman, Thomas

                                                        I                                                            ID
  defendant         Addre11: c/o Greater Bridgeport Transit Authority, One Cross Street, Bridgeport, CT                                 06610                                       D-04
Total number of plaintiffs: 1                               Total number of defendants:4                                     Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
    it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the court address above, or on-line at https:1/jud.ct.gov/webforms/.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
    superior court law library or on-line at bttps·//www jud,ct.goytpb,htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff Is n allowed to give advice on legal matters.
Date                                                                                        � Commissioner of Superior Court     Name of peraon signing
02/02/2021                                                                                  D                            Clerk   John T. Bochanls
If this summons is si        by a    rk:                                                                                                                For Court Use Only
a. The signing has en do so that the plaintiff(s) will not be denied access to the courts.                                                  File Cate

b. It is the responsibility o the plaintiff(s) to ensure that service is made in the manner provided by law.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the pfaintiff{s) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint. or the service of the
    summons or complaint.
I certify I have read and        Signed (Self-represented plaintiff)                                              Date                      Docket Number
understand the above:
                                                                                      Page 1 of 2
      Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 2 of 9




RETURN DATE: MARCH 23, 2021                             SUPERIOR COURT

GUY YOUTE                                               J.D. OF FAIRFIELD

vs.                                                     AT BRIDGEPORT

GREATER BRIDGEPORT TRANSIT
AUTHORITY, ET AL                                        FEBRUARY 2, 2021

                                   COMPLAINT

FIRST COUNT


1) The Defendant is Greater Bridgeport Transit Authority, whose business

   address is One Cross Street, Bridgeport, Connecticut 06610.


2) The Plaintiff, Guy Youte's, race/color is Black/Haitian.


3) The Plaintiff was employed with the Defendant from approximately June 2009

   until he was discharged on or about March 6, 2019.


4) The Plaintiff's position with the Defendant was bus driver.


5) The Plaintiff's work performance at the Defendant was always satisfactory.


6) On or about October 20, 2018 based on a passenger complaint Plaintiff was

   accused of making an inappropriate remark to the passenger. Contrary to the




                                         1
   Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 3 of 9




   passenger's accusation, the Plaintiff never made an inappropriate remark to

   the passenger. An investigation was conducted by Ed O'Keefe (Caucasian),

   Assistant Manager of Transportation Operations for the Defendant. A video

   from the bus was not able to confirm any remark the Plaintiff made to the

   passenger and the Plaintiff was not informed of any witnesses to this alleged

   incident. Plaintiff was treated different from other drivers who were not Black

   and Haitian, in that the Plaintiff was given a four day suspension without pay

   starting on November 5, 2018.


7) On or about February 14, 2019 the Plaintiff was suspended from employment

   without pay by the Defendant. The suspension from employment was based

   on a passenger's contention that the Plaintiff attempted to solicit sex in

   exchange for money. In addition, the Defendant alleged that the Plaintiff

   violated work rules concerning the operation of the bus on February 14, 2019.

   Plaintiff was not provided with any details of the investigation against him or

  any details of the investigation concerning the allegations against the Plaintiff

  by the Defendant.




                                         2
   Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 4 of 9




8} Contrary to the contention of the Defendant for the basis of Plaintiff's

   suspension, the Plaintiff never solicited sex from a passenger in exchange for

   the payment of money and did not operate a bus in violation of work rules.


9) The Plaintiff was not provided with the specifics of the allegations against him,

   when Plaintiff was suspended from employment without pay by Mr. Ed

   O'Keefe, (Caucasian) Assistant Manager of Transportation Operations of the

   Defendant and then discharged from employment from the Defendant on

   March 6, 2019.


10)Prior to his discharge, the Plaintiff complained to the Defendant about being

   discriminatorily treated based on his race and color.


11)Other drivers who were Caucasian and non-Haitian have had passenger

   complaints filed against them and have had allegedly been accused of bus

   operation violations and have not been suspended without pay by the

   Defendant pending investigations and/or discharged.


12} The Defendant has discriminated against the Plaintiff in the terms and

   conditions of his employment by suspending, retaliating against and




                                         3
    Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 5 of 9




    discharging the Plaintiff as a result of his race/color and/or national origin all

    in violation of Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C.

   2000e and the Civil Rights Act of 1991.




13)As a direct and proximate result of the conduct of the Defendant, as

   aforesaid, the Plaintiff, Guy Youte, has been deprived of his position and

   employment with the Defendant, Greater Bridgeport Transit Authority.



14)The Plaintiff has lost and will continue to lose earnings and benefits, his

   earning capacity has been substantially impaired, he has lost and will

   continue to suffer from humiliation and severe physical and emotional injuries

   and distress, he has and will continue to incur litigation expenses and

   attorney's fees and the quality of his life has been substantially diminished, all

   to his loss and detriment.


15)The Plaintiff has obtained a release of jurisdiction from the appropriate

   agencies to file the instant claim.




                                          4
    Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 6 of 9




SECOND COUNT

1-11} Paragraphs 1-11 of the First Count are incorporated herein and made

Paragraphs 1-11 of this the Second Count.

12) At all times mentioned herein, the Defendants, Edward O'Keefe, Douglas

Holcomb and Thomas Gorman were employees of the Defendant, Greater

Bridgeport Transit Authority and participated in disciplining and discharging

the Plaintiff.

13) The Plaintiff had a property interest in his job as a bus operator for the

Defendant in that he could not be discharged without just cause.

14) The Defendants hereinbefore named, including the employees and

agents of the Defendant, Greater Bridgeport Transit Authority, intentionally,

recklessly and/or negligently deprived the Plaintiff of his rights, privileges and

immunities secured to him by the constitution and laws of the United States

and State of Connecticut including failing to afford the Plaintiff equal

protection and due process of the laws in violation of Article 1, Section 20,

and Article 1, Section 8 of the Constitution of the State of Connecticut and

the 14th Amendment of the United States Constitution in addition depriving

the Plaintiff of his civil rights thereby violating 42 U.S.C. Section 1983 in that




                                           5
    Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 7 of 9




the Defendants failed to provide the Plaintiff with an opportunity for a fair

hearing failed to provide the Plaintiff with an adequate notice of the charges

against him; failed to provide the Plaintiff with the evidence against him

including failing to provide the Plaintiff with the evidence against him

including failing to provide the Plaintiff with a copy of the bus video to support

the charges against the Plaintiff; failed to provide the Plaintiff with an

adequate opportunity to respond to the charges against him; failed to provide

the Plaintiff with a hearing before an impartial fact finder and decision; failed

to adequately and properly investigate the accusations for the Plaintiff's

dismissal

15) As a result thereof, the Plaintiff has lost and is continuing to lose· salary,

benefits, and other perquisites of employment and has suffered extreme

humiliation, mental anxiety and emotional distress and has been required to

assume various incidental expenses.




                                           6
  Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 8 of 9




WHEREFORE THE PLAINTIFF CLAIMS:

  1) Money damages within the jurisdiction of this Court;

  2) Attorney's fees;

  3) Such other and further relief as in law or equity would pertain.



                                               THE PLAINTIFF




                                               8 .ar----f--------
                                               JO     T. B CHANIS
                                               DALY,      IHING & BOCHANIS
                                               1776 North Avenue
                                               Bridgeport, CT 06604
                                               (203) 333-8500
                                               Juris No. 101227




                                       7
      Case 3:21-cv-00267-RNC Document 1-1 Filed 03/02/21 Page 9 of 9




RETURN DATE: MARCH 23, 2021                             SUPERIOR COURT

GUY YOUTE                                               J.D. OF FAIRFIELD

VS.                                                     AT BRIDGEPORT

GREATER BRIDGEPORT TRANSIT
AUTHORITY, ET AL                                        FEBRUARY 2, 2021


                     STATEMENT RE: AMOUNT IN DEMAND

        The amount of legal interest or property in demand is not less than

FIFTEEN THOUSAND ($15,000.00) DOLLARS, exclusive of interest and costs.


                                                 THE PLAINTIFF




                                                BY      /
                                                JOHN Tt.
                                                DALY,      IHING & BOCHANIS
                                                1776 North Avenue
                                                Bridgeport, CT 06604
                                                (203) 333-8500
                                                Juris No. 101227




                                        8
